Citation Nr: 1445188	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  13-18 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 27, 2009, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran had 21 years, 2 months, and 26 days of military service, including active service from May 1958 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On September 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2011 rating decision, the RO granted service connection for coronary artery disease (CAD) and assigned a 10 percent rating effective from December 11, 2009.  By a March 2011 rating decision, the RO assigned a 30 percent disability rating, effective March 27, 2009.  A notice of disagreement was received from the Veteran regarding the effective date of the award of service connection, and the RO issued a statement of the case in June 2013.  The Veteran perfected his appeal by filing a VA Form 9 in July 2013.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in September 2014, the Veteran expressed his intent to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


